                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




STEVEN M.,1                                                   No. 3:17-cv-01357-AC

                       Plaintiff,                             ORDER

       v.

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

                       Defendant.



HERNÁNDEZ, District Judge:

       Magistrate Judge Acosta issued a Findings and Recommendation [38] on December 20,

2018, in which he recommends that the Commissioner’s decision be reversed and remanded for

further proceedings. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B)

and Federal Rule of Civil Procedure 72(b).


1
 In the interest of privacy, this Order uses only the first name and initial of the last name of the
non-governmental party in this case.

1 - ORDER
       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                         CONCLUSION

       The Court adopts Magistrate Judge Acosta’s Findings and Recommendation [38].

Accordingly, the Commissioner’s decision is REVERSED and REMANDED for further

administrative proceedings.

       IT IS SO ORDERED.



       DATED this           day of ________________, 2019.




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
